NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC G. SWALLOW,                                No.    18-16051

                Plaintiff-Appellant,            D.C. No. 5:17-cv-05261-BLF

 v.
                                                MEMORANDUM*
WILLIAM P. TORNGREN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                     Argued and Submitted December 5, 2019
                            San Francisco, California

Before: GOULD and CALLAHAN, Circuit Judges, and BOUGH,** District Judge.

      Plaintiff-Appellant Eric Swallow appeals the district court’s dismissal of his

claims of substantive due process and equal protection violations under 42 U.S.C.

§ 1983, RICO and RICO conspiracy violations under 18 U.S.C. § 1962(c) and (d),

and tax fraud under 26 U.S.C. § 7434(a), against Defendants-Appellees Peter and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
Jeanine Lunardi (collectively, “the Lunardis”)1 and Deputy Attorney General

William Torngren with prejudice and without leave to amend. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     Swallow appeals the district court’s dismissal of his § 1983 and RICO

claims against the Lunardis. We review the district court’s dismissal on the ground

of Noerr-Pennington immunity de novo. Sosa v. DIRECTV, Inc., 437 F.3d 923,

929 (9th Cir. 2006). The Noerr-Pennington doctrine provides that “those who

petition any department of the government for redress are generally immune from

statutory liability for their petitioning conduct.” Id. The immunity extends to

protect defendants from § 1983 and RICO causes of action. Kearney v. Foley &

Lardner, LLP, 590 F.3d 638, 643–48 (9th Cir. 2009).

      Swallow challenges the Lunardis’ communications with Deputy Torngren

concerning their testimony in the administrative and commission hearings, the case

against Swallow, and the settlement negotiations with the Bureau of Gambling

Control. These communications are protected under the Noerr-Pennington

doctrine as communications “sufficiently related to petitioning activity” and

necessary to “preserve the breathing space required for the effective exercise of the

rights [the Petitions Clause] protects.” Sosa, 437 F.3d at 933, 35. The sham



1
 Peter Lunardi died after Swallow filed the Notice of Appeal; Jeanine Lunardi, as
Personal Representative of Peter Lunardi’s estate, is the substitute party.

                                          2
litigation exception does not apply because Swallow has not sufficiently alleged

that any misrepresentations made in the administrative hearing so corroded the

disciplinary proceeding as to “deprive the litigation of its legitimacy.” See id. at

938 (internal quotation marks and citation omitted). The Lunardis are immune

from suit under § 1983 and RICO for their protected petitioning activity.

      Swallow argues that the Lunardis’ filings of Garden City’s 2015 and 2016

tax returns fall outside the scope of Noerr-Pennington immunity. That is correct:

filing tax returns is not sufficiently related to petitioning activity to trigger Noerr-

Pennington immunity. But Swallow has not plausibly alleged that the filings alone

would support claims for substantive due process and equal protection violations

under § 1983, or under § 1962. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Swallow’s § 1983 and RICO claims based on the allegedly fraudulent tax return

filings thus fail to state plausible claims to relief. See Vill. of Willowbrook v.

Olech, 528 U.S. 562, 564 (2001) (equal protection); H.J. Inc. v. Nw. Bell Tel. Co.,

492 U.S. 229, 240, 243 (1989) (RICO); United States v. Salerno, 481 U.S. 739,

746 (1987) (substantive due process).

      2.      Swallow appeals the district court’s dismissal of his § 1983 and

RICO claims against Deputy Torngren. We review the district court’s dismissal on

the ground of prosecutorial immunity de novo. Milstein v. Cooley, 257 F.3d 1004,

1007 (9th Cir. 2001). Prosecutors who act within the scope of their duties enjoy


                                            3
absolute immunity from suit. Imbler v. Pachtman, 424 U.S. 409, 410 (1976). The

functions Deputy Torngren performed, and which Swallow now challenges, were

prosecutorial in nature and closely related to advocacy duties. See Forrester v.

White, 484 U.S. 219, 229 (1988); see also Malley v. Briggs, 475 U.S. 335, 341–43

(1986). Deputy Torngren was entitled to absolute immunity from suit under

§ 1983 and RICO.2

      3.     Swallow appeals the district court’s dismissal of his tax fraud claims

against the Lunardis. We review the district court’s dismissal de novo. Reese v.

BP Expl. (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). Swallow claims that the

Lunardis engaged in tax fraud under 26 U.S.C. § 7434(a) because Peter Lunardi, as

President and CEO of Garden City, personally signed and filed Garden City’s tax

returns for the 2015 and 2016 calendar years, even though he allegedly knew that

the returns overstated the actual payments made to Swallow.

       When alleging fraud, the plaintiff “must state with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b). Swallow did not state a

plausible claim of tax fraud against Jeanine Lunardi because he did not claim that

she was personally involved in the alleged wrongdoing. See Swartz v. KPMG LLP,

476 F.3d 756, 764–65 (9th Cir. 2007). Swallow did claim that Peter Lunardi was


2
 Even if Deputy Torngren was not entitled to absolute prosecutorial immunity,
Swallow’s § 1983 and RICO claims would still be dismissed for failure to state
plausible claims to relief.

                                          4
involved in the alleged wrongdoing, but he did not plausibly allege that Peter

Lunardi willfully filed fraudulent tax returns or that he intended to defraud the IRS.

Swallow did not state claims to relief under § 7434(a) against either Lunardi.3

      4.     Swallow challenges the district court’s denial of his request for leave

to amend his Complaint. We review the district court’s denial of leave to amend

for abuse of discretion. A.E. ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 636

(9th Cir. 2012). A district court’s discretion to deny leave to amend is

“particularly broad” when the plaintiff has previously amended his complaint.

Salamah v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013). Here, Swallow

previously amended his Complaint once as a matter of right. The district court did

not abuse its discretion by determining that there was an apparent futility of further

amendment. See Foman v. Davis, 371 U.S. 178, 182 (1962).

      AFFIRMED.




3
 We need not reach the question of who may be held liable as the “filer” under
§ 7434(a).

                                          5